Citation Nr: 0740440	
Decision Date: 12/23/07    Archive Date: 01/02/08

DOCKET NO.  05-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for chronic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for chronic dermatitis. 

In correspondence in August 2007, the veteran stated that he 
had been diagnosed with stomach bacteria and contended that 
the infection is related to service in Korea.  The issue is 
referred to the RO for further development and adjudication, 
as appropriate.  


FINDING OF FACT

The veteran's chronic skin disorders, diagnosed as 
pseudofolliculitis barbae, folliculitis, tinea pedis, tinea 
cruris, and intermittent skin lesions and boils, are 
manifested by multiple papules and a few pustules affecting 
the beard area, maceration of the skin between the toes on 
both feet, minimal erythema and no scaling in the groin area, 
several papules on the scalp and back, and a history of boils 
and lesions of the scalp and groin.  The latter was not 
observed during examinations.  There are no scars or other 
disfiguring characteristics.  The affected areas are 
controlled with topical ointments, powder, antibacterial 
soap, and occasional use of oral antibiotic medication.   


CONCLUSION OF LAW

The criteria for a compensable rating for chronic dermatitis 
have not been met for any period of time covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 
4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806, 7813 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2004, which 
informed the veteran of the information and evidence required 
to substantiate the claim, which informed him of the 
information and evidence VA was to provide and which the 
veteran was to provide.  The notice requested that he submit 
anything in his possession relevant to the claim.  Thus, VA 
has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the initial adjudication in the 
May 2004 rating decision.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as an infantryman in the U.S. Army 
including duty in Korea.  He contends that the symptoms of 
his various skin abnormalities are more severe than is 
contemplated in a noncompensable rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
(U.S. Vet. App. Nov. 19, 2007)

Dermatophytosis, including tinea capitis, tinea cruris, tinea 
pedis, and tinea barbae, is rated as for disfigurement of the 
head, face, or neck; scars, or; dermatitis, depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813.   

A compensable rating for disfigurement of the head, face, or 
neck is warranted if there is one of eight characteristics of 
disfigurement: a scar of five or more inches (13 or more 
centimeters) in length, a scar at least one- quarter inch (.6 
centimeters) wide at the widest part, surface contour of the 
scar elevated or depressed on palpation, a scar adherent to 
the underlying tissue, skin hypo-, or hyper-, pigmented in an 
area exceeding six square inches (39 square centimeters), 
abnormal skin texture (which is also irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters), underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters), 
indurated and inflexible skin in an area exceeding six square 
inches (39 square centimeters).  Unretouched photographs 
should be taken into account when evaluating under these 
criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800.  The veteran does 
not contend that his condition caused scarring, and there is 
no competent medical evidence of scarring associated with his 
skin disorder.  Moreover, the evidence of record does not 
show that the veteran's affected areas are hypo or 
hyperpigmented, that the texture is abnormal in an area 
exceeding six square inches, that underlying tissue is 
missing, or that it is indurated and inflexible in an area 
exceeding 6 inches.  Therefore, those criteria do not apply.  
38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.  

Dermatitis or eczema warrant a noncompensable rating if the 
disorder affects less than 5 percent of the entire body or 
less than 5 percent of exposed areas, and; no more than 
topical therapy was required during the previous 12 months.  
A 10 percent rating is warranted if the disorder affects at 
least 5 percent but not more than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of 
exposed areas, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

VA outpatient treatment records from March 2003 through 
August 2004 showed that the veteran was evaluated and treated 
on six occasions for pseudo folliculitis barbae, tinea 
cruris, tinea pedis, itchy areas on the arms and legs, and a 
rash near the eyes.  The eye rash was determined to be caused 
by a reaction to eye medication which was discontinued.  All 
other affected areas were treated with topical anti-fungal or 
anti-bacterial ointments.  The veteran was advised to avoid 
shaving the affected areas of the face.   

In April 2004, a VA examiner noted the veteran's reports of 
experiencing several chronic skin problems.  He reported 
bumps and itching on the beard area. that he controlled with 
topical medications, antibacterial soap, and avoidance of 
shaving.  He reported a very itchy rash in the groin that he 
controlled with antifungal medications, powder, and 
occasional use of hydrocortisone cream.  He reported an itchy 
rash between the toes, exacerbated by foot perspiration, that 
was not well controlled despite the use of antifungal 
medication and powder.  He reported intermittent episodes of 
bumps or knots on his scalp and boils in the groin area that 
grew, burst, and drained fluid.  The outbreaks occurred once 
every two months on the scalp and once every four months in 
the groin.  During the outbreaks, the veteran used an oral 
antibiotic medication.  However, this medication was not on 
the list of VA prescribed medications in effect at the time 
of the examination. 

The examiner noted multiple papules and a few pustules 
affecting in the beard area, affecting two percent of the 
total body area.  She noted maceration of the skin with 
minimal scaling between the toes on both feet with evidence 
of onychomycosis, affecting less than one percent of total 
body area.  There was minimal erythema and no scaling in the 
groin area, affecting less than one percent of total body 
area.  No boils were noted on the arms or groin.  There were 
several papules on the scalp and back, affecting less than 
one percent of total body area.  The examiner noted no 
infected lesions, scarring, or other disfiguring 
characteristics.  Unretouched color photographs of the face 
and neck were obtained and associated with the claims file.  

In August 2007, the veteran stated that he had been diagnosed 
with a stomach bacterium.  He contends that the bacteria are 
the cause of his skin disorders.  He submitted a copy of a 
summary of a medical study of the interaction of helicobacter 
pylori (bacteria) with neutrophils (human cells).  There is 
no competent medical evidence of the veteran's specific 
stomach disorder or the effect, if any, on his skin 
disorders.  As a layperson, the veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
etiology of his current skin.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Regardless, a rating for disability 
associated with the skin disorders is based on the nature and 
extent of the symptoms and not on their origin.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The Board concludes that a compensable rating for chronic 
dermatitis, also diagnosed as pseudofolliculitis barbae, 
folliculitis, tinea pedis, tinea cruris, and intermittent 
skin lesions and boils, is not warranted for the entire 
period since receipt of the veteran's claim for a compensable 
rating.  The Board examined the photographs and concurs that 
no characteristics of disfigurement of the head, face and 
neck are present and that the affected areas are less than 5 
percent of the exposed areas.  Although the veteran 
experienced outbreaks and discomfort in several areas of the 
body, none affected greater than 5 percent of exposed areas 
or 
5 percent of the total body area, even when all areas are 
combined.  The disorders were controlled with topical 
medications and occasional oral antibiotic medication. The 
veteran did not report the use of systemic immunosuppressant 
medications, and none have been prescribed.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown,
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's current chronic skin disorders do not warrant a 
compensable rating.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for chronic dermatitis is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


